                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                          CASE NO. 3:17-cr-225-J-32MCR

HERACLIO GUTIERREZ



                                  ORDER

      This case is before the Court on Defendant Heraclio Gutierrez’s Motion to

Suppress Evidence, Observations and Statements. (Doc. 43). The Government

responded in opposition, (Doc. 51), and on July 9, 2018, United States

Magistrate Judge Monte C. Richardson held an evidentiary hearing on the

motion, (Docs. 89, 91). On August 30, 2018, Judge Richardson issued a Report

and Recommendation recommending that the Motion to Suppress be denied in

its entirety. (Doc. 108). Gutierrez filed objections to the Report and

Recommendation, (Doc. 110), which were subsequently amended, (Doc. 111).

After review, the Court requested that the Government file a response to

Gutierrez’s objections, addressing four specific questions. (Doc. 119). The

Government filed its response, (Doc. 126), and Gutierrez replied, (Doc. 135).

      Although    the    Court    agrees   with    the    Magistrate    Judge’s

recommendations, one issue, raised for the first time at the hearing, warrants

discussion. Although not stated in his original Motion to Suppress, (Doc. 43),
Gutierrez, at the hearing and in his objections, raised concerns about the

jurisdiction of the state court judges to issue the “Ping” warrants. (Doc. 111 at

3). 1

        During the investigation of Gutierrez’s case, DEA Task Force Officer

Hague applied for two separate Ping Orders to attach an “E-911 Locator Device”

to track the location of a phone number attributed to Gutierrez. (Docs. 51-1; 51-

2). Each Ping Order spanned a thirty-day period, the first from August 23, 2017

through September 22, 2017, and the second from September 22, 2017 through

October 22, 2017. Id. Both Ping Orders were approved by Florida Fourth

Judicial Circuit Court Judges. Id. The applications state that the Ping Orders

are necessary to track Defendant’s movements as he is “en-route” to

Jacksonville. (Doc. 51-1 at 1).

        Gutierrez argues that the Florida circuit court judges did not have the

authority to issue the Ping Orders for Pings outside of Florida, (Doc. 111 at 3–

4 (citing Fed. R. Crim. P. 41(b)(1) & (e)(2)(C))), and that neither the phone

company nor Gutierrez were within Florida at the time the warrants were

issued, (Docs. 111 at 4; 135 at 2). Judge Richardson concluded that the Stored

Communications Act, 18 U.S.C. § 2703, et seq. (“SCA”), grants broader



        1Gutierrez’s objections do not contain a single citation to record evidence
or case law. The citations in the objections are to the Federal Rules of Criminal
Procedure.


                                        2
geographic authority to issue warrants compelling production of information

from providers of electronic communication services. (Doc. 108 at 16); see also

18 U.S.C. § 2703(c). In a footnote, Judge Richardson stated that even if the

warrants were improperly issued, the good faith exception to the exclusionary

rule would apply. (Doc. 108 at 17 n.9 (citing United States v. Leon, 468 U.S.

897, 913 (1984))).

      It is an open question whether prospective or real-time location

information from a cell service provider falls under the Stored Communications

Act, or if such information constitutes a “tracking device.” See, e.g., Carpenter

v. United States, 138 S. Ct. 2206, 2216–17 (2018) (explaining the similarities

between historical cell site location information (“CSLI”) and GPS trackers); In

re Application of U.S. for an Order Authorizing Disclosure of Location Info. of a

Specified Wireless Tel., 849 F. Supp. 2d 526, 577 (D. Md. 2011) (“[C]ell phones,

to the extent that they provide prospective, real time location information,

regardless of the specificity of that location information, are tracking devices.

Thus, a cell phone’s prospective, real time location data—whether cell site or

GPS—is a communication from a tracking device that is excluded from coverage

under the [SCA]”); In re Application of U.S. for an Order Authorizing Use of a

Pen Register with Caller Identification Device Cell Site Location Auth. on a

Cellular Tel., 2009 WL 159187, at *3 (S.D.N.Y. Jan. 13, 2009) (explaining that

CSLI information transforms a cell phone into a tracking device, which excludes


                                       3
it from the purview of the SCA). But see, e.g., In re Smartphone Geolocation

Data Application, 977 F. Supp. 2d 129, 150 (E.D.N.Y. 2013) (“[C]onstruing

‘tracking device’ to encompass a cell phone is simply illogical and unworkable

in this context.”). Both Federal and Florida rules and statutes require that

tracking devices be installed within the jurisdiction of the court issuing the

authorization. See Fed. R. Civ. P. 41(b)(4); § 934.42, Fla. Stat. (2017).

      Additionally, even if real-time location information is not a tracking

device and falls under the SCA, it is unclear whether a state court judge can

issue a warrant for such information outside of their state. See 18 U.S.C.

§ 2703(c)(A). The SCA states that a government entity may require disclosure

by a communication service provider by obtaining a warrant from “a court of

competent jurisdiction” and “issued using State warrant procedures.” Id.

Florida statute § 934.23(4), Florida’s equivalent to the SCA, also states that a

government entity can compel disclosure through a warrant by a “court of

competent jurisdiction. § 934.23(4), Fla. Stat. (2017). In subsection (1), buried

in a paragraph discussing the disclosure of the contents of a wire or electronic

communication, the statute states: “the term ‘a court of competent jurisdiction’

means a court that has jurisdiction over the investigation or that is otherwise

authorized by law.” § 934.23(1) (emphasis added). As Gutierrez’s investigation

was being conducted in Jacksonville, this would purport to give the state judges

authority to issue the warrants. Cf. United States v. Berkos, 543 F.3d 392, 398


                                        4
(7th Cir. 2008) (upholding the validity of a warrant issued under an older

version of 18 U.S.C. § 2703(a) which required “a warrant issued using the

procedures described in the Federal Rules of Criminal Procedure by a court with

jurisdiction over the offense under investigation or equivalent State warrant.”).

      The Court sees no need to venture further into the quagmire of tracking

devices, the SCA, and jurisdictional authority to issue warrants because even if

the warrants were issued contrary to law, the good faith exception applies. See

Leon, 468 U.S. at 913. “[T]he exclusionary rule does not apply when the police

conduct a search in ‘objectively reasonable reliance’ on a warrant later held

invalid.” Davis v. United States, 564 U.S. 229, 239 (2011) (quoting Leon, 468

U.S. at 922). The good faith exception applies in all but four situations:

      (1) where the magistrate or judge in issuing a warrant was misled
      by information in an affidavit that the affiant knew was false or
      would have known was false except for his reckless disregard of
      the truth; (2) where the issuing magistrate wholly abandoned his
      judicial role . . .; (3) where the affidavit supporting the warrant is
      so lacking in indicia of probable cause as to render official belief in
      its existence entirely unreasonable; and (4) where . . . a warrant is
      so facially deficient [in describing the place to be searched]. . . that
      the executing officers cannot reasonably presume it to be valid.

United States v. Martin, 297 F.3d 1308, 1313 (11th Cir. 2002).

      None of these situations apply here. See Martin, 297 F.3d at 1313. The

warrants contained ample probable cause and were duly issued by state judges.

Law enforcement was entitled to rely upon them. Although Gutierrez claims

that the Ping Orders were “null and void” because they were issued ultra vires,


                                         5
(Doc. 111 at 3), the good faith exception can apply to warrants issued ab initio,

see, e.g., United States v. Horton, 863 F.3d 1041, 1050 (8th Cir. 2017) (holding

that the “good faith” exception applied to a warrant issued outside of a

Magistrate Judge’s jurisdiction), cert. denied, 138 S. Ct. 1440 (2018); United

States v. Barnes, No. 3:15-CR-112-J-39PDB, 2017 WL 10296873, at *18 (M.D.

Fla. May 8, 2017), report and recommendation adopted as modified United

States v. Barnes, No. 3:15-CR-112-J-39PDB, 2017 WL 10296872 (M.D. Fla.

Sept. 1, 2017). Even assuming, arguendo, that the warrants were issued

improperly, the conflicting case law on the issue would lead a law enforcement

officer to reasonably believe that the warrant was issued appropriately. As

there is no law enforcement wrongdoing to deter, suppression is not warranted. 2

See Davis, 564 U.S. at 236–38 (explaining that suppression is a “last resort” to

be used only when “the deterrence benefits of suppression . . . outweigh its

heavy costs.”).

      Upon de novo review of the file and for the reasons stated in the Report

and Recommendation (Doc. 108) and above, it is hereby




      2  Defendant’s weak effort to rely upon Franks v. Delaware, 438 U.S. 154 (1978)
is unavailing. As the magistrate judge found, Defendant did not properly follow the
Franks methodology. Id. at 171 (“To mandate an evidentiary hearing, the challenger’s
attack must be more than conclusory and must be supported by more than a mere
desire to cross-examine. There must be allegations of deliberate falsehood or of
reckless disregard for the truth, and those allegations must be accompanied by an offer
of proof.”).


                                          6
      ORDERED:

      1. Defendant’s Amended Objections to Report and Recommendation, (Doc.

111), are OVERRULED.

      2. The Report and Recommendation of the Magistrate Judge (Doc. 108),

as modified above, is ADOPTED as the opinion of the Court.

      3. Defendant’s Motion to Suppress Evidence, Observations and

Statements (Doc. 43) is DENIED.

      4. This case continues to be governed by the Order Scheduling Trial, (Doc.

109), and the additional deadlines set by the Court, (Doc. 130). Trial begins on

November 26, 2018. The plea agreement deadline is November 19, 2018.

      DONE AND ORDERED in Jacksonville, Florida this 8th day of

November, 2018.




                                                TIMOTHY J. CORRIGAN
                                                United States District Judge

jb
Copies:

Honorable Monte C. Richardson,
United States Magistrate Judge
Julie Hackenberry, AUSA
Ray E. Dunn, Esquire
U.S. Probation
U.S. Pretrial Services
U.S. Marshals Service


                                       7
Defendant




            8
